DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 14, and 15, the prior arts of record, taken alone or in combination, do not teach or fairly suggest an uninterruptible power supply (UPS) device for connection of a 3-wire multiphase AC power source to a 3-wire multiphase load, the UPS device is provided for multiphase operation, comprising; a converter part, which is connected to at least one power source and the 3-wire multiphase load, and a 3-wire bypass, which interconnects the 3-wire multiphase AC power source to the 3-wire multiphase load, whereby the 3-wire bypass comprises a bypass switch, which comprises an independently controlled switching unit for each phase of the 3-wire multiphase AC power source, and a control unit, which controls the converter part and the bypass switch, whereby the control unit controls the bypass switch to power one of three phases of the 3-wire multiphase load directly via the 3-wire bypass by one phase of the 3-wire multiphase AC power source, and the control unit controls the converter part to power the remaining two phases of the 3-wire multiphase load, wherein the control unit is operable to control the converter part and the bypass switch to rotate a phase of the 3-wire multiphase AC power source, which directly supports the 3-wire 
Regarding Claims 2-4, 6-13, and 16-21, they depend from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/BRIAN K BAXTER/
Examiner, Art Unit 2836
22 February 2022

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836